Citation Nr: 1309315	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a disability manifested by gastrointestinal bleeding.

2.  Entitlement to a compensable rating for internal hemorrhoids and pruritis ani.

3.  Entitlement to service connection for porphyria cutanea tarda (PCT). 

4.  Entitlement to service connection for a disability manifested by abnormal liver function tests, claimed as liver disease. 

5.  Entitlement to service connection for residuals of chemical burns. 

6.  Entitlement to service connection for left total knee replacement (TKR). 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to October 1980 and from February 1991 to September 1991, to include service in the Republic of Vietnam from October 1962 to September 1963 and from July 1971 to October 1971. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The case was previously before the Board in April 2011, when it was remanded for additional development.  

The issues of entitlement to service connection for porphyria cutanea tarda, a liver disorder, residuals of chemical burns, and a left knee disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In October 2012, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to service connection for a disability manifested by gastrointestinal bleeding.  

2.  The Veteran's internal hemorrhoids and pruritis ani are mild or moderate; they are not manifested by large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences; persistent bleeding and with secondary anemia, or with fissures.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a disability manifested by gastrointestinal bleeding have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for a compensable disability rating for internal hemorrhoids and pruritis ani have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Disability Manifested by Gastrointestinal Bleeding

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In an October 2012 statement, the Veteran indicated that he desired to withdraw his appeal for service connection for disability manifested by gastrointestinal bleeding.  Therefore, there remains no allegation of error of fact or law for the Board to address with respect to the claim.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and dismissal is warranted.


II.  Hemorrhoids and Pruritis Ani

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was provided all required notice in letters sent in May 2005 and August 2008.  Although the August 2008 letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all available, pertinent treatment records have been obtained.  In addition, the Veteran was provided VA examinations in June 2005 and June 2008.  Pursuant to the Board's April 2011 remand, the Veteran was scheduled for another VA examination.  The Veteran reported for the examination but declined the rectal examination.  As a result of the Veteran's failure to cooperate, the examination report does not contain all information required for rating purposes.  The Court has held that, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). , the Board must rely

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  

Pruritis ani is to be rated based on the underlying medical condition.  38 C.F.R. § 4.114, Diagnostic Code 7337.  Hemorrhoids are the underlying condition in this case. 

Internal or external hemorrhoids warrant a noncompensable evaluation if they are mild or moderate.  Large or thrombotic hemorrhoids, which are irreducible with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent evaluation.  A 30 percent evaluation is warranted for persistent bleeding with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for internal hemorrhoids and pruritis ani has been in effect since 1980.  The Veteran had surgery to treat his hemorrhoids in November 2001.  A temporary total rating for convalescence was assigned from the date of surgery through December 2001.  The disability was assigned a noncompensable rating from January 1, 2002.  The current claim for an increased rating was filed in April 2005.

VA treatment records have been reviewed.  While extensive, they reveal treatment for medical conditions other than the Veteran's service-connected hemorrhoids.  The record do reflect that hemorrhoids were included on problem lists.

In June 2005, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the medical history and noted the November 2001 surgery.  There was no history of disorder of sphincter control, fecal leakage, or involuntary bowel movements.  The Veteran reported symptoms of pain of the anal area with bowel movements and that he had rectal bleeding with bowel movements.  Current treatment was indicated to be ointment applied anally for pain.  Physical examination revealed no signs of fecal leakage.  The luminal size of the rectum and anus appeared normal.  There were no signs of anemia.  Multiple superficial perianal fissures were present.  They were not actively bleeding.  The perianal skin appeared excoriated.  The examiner diagnosed multiple perianal superficial fissures with excoriation.  The clinical signs appeared to be due to pruritis ani."

In June 2008, another VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported that his hemorrhoids had worsened since the last Compensation and Pension examination; he stated that the hemorrhoids bleed and are painful.  He reported the prior hemorrhoid surgery, although incorrectly identified it as being in 2003; he reported continued treatment with topical cream.  The examiner noted a history of hemorrhoids with persistent bleeding, pain, and rectal fissures.  No history of thrombosis or fecal incontinence was noted.  Physical examination revealed no internal hemorrhoids.  There was no:  anorectal fistula; anal or rectal stricture; impairment of sphincter control; or prolapse.  Physical examination revealed a 3mm non-bleeding external hemorrhoid along with two 4mm anal skin tags.  Rectal tone was normal; stool was without evidence of blood and blood test results did not reveal any anemia.  The examiner noted that the Veteran had retired in 1997 due to a back disability.  

Pursuant to the Board's April 2011 remand, the Veteran was scheduled for a VA Compensation and Pension examination in October 2012.  The Veteran reported for the examination.  On questioning by the examiner the Veteran reported his history of mild or moderate hemorrhoids which had been "stable since surgery without problems."  The Veteran declined physical examination so no objective physical findings were obtained.  The examiner reviewed the evidence of record and noted that the Veteran's hemorrhoids did not impact his ability to work.  The Veteran reported that he had chronic anemia due to non-hemorrhoidal causes, specifically liver disease.  Based on this report the examiner stated that the anemia is less likely caused by the service-connected hemorrhoids.  In this respect, the Board notes that the record does reflect some abnormal liver function test results; however, findings of anemia are not present.  

At the 2005 and 2008 Compensation and Pension examinations the Veteran reported that he continued to have persistent rectal bleeding as the result of his service-connected hemorrhoids.  However, those examinations disclosed no evidence of bleeding, and the Veteran subsequently contradicted his reports of persistent rectal bleeding by indicating that his hemorrhoids had been stable since his 2001 surgery without problems.  While the 2005 Compensation and Pension examination did disclose evidence of superficial perianal fissures, there were no objective signs of bleeding or anemia.  There is no evidence of large or thrombotic hemorrhoids during the period of time claim.  In sum, the evidence shows no more than the moderate hemorrhoids contemplated by the assigned noncompensable rating.

The Board has considered whether there is any other schedular basis to grant this claim, but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board also has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As explained above, the manifestations of this disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

The appeal for entitlement to service connection for a disability manifested by gastrointestinal bleeding is dismissed.

Entitlement to a compensable rating for internal hemorrhoids and pruritis ani is denied.  


REMAND

Additional development is required with respect to the claims for service connection for porphyria cutanea tarda; a disability manifested by abnormal liver function test, claimed as liver disease; residuals of chemical burns; and a left total knee replacement.

Pursuant to the April 2011 remand, copies of the Veteran's service personnel records for his period of service from 1960 to 1980 were obtained.  A copy of his DD 214 for his period of active duty from February to September 1991 was also obtained.  This record indicates that he was activated for Desert Shield/Desert Strom service, but that he had no foreign service.  The Veteran asserts some of his disabilities were incurred during this period of service while he was stationed in Saudi Arabia.  While this DD 214 does not support this claim on its face, it also indicates that a DD 215 would be subsequently issued with possible corrected information.  These additional records have not been sought.  

Service treatment records for the Veteran's period of active duty service in 1991 have not been obtained.  The May 2011 response from the National Personal Records Center indicates that the service personnel records had been "retired to Code 13, the Health Record was not."  This strongly implies that the service treatment records for the period of service in 1991 are in a different location.

Additional attempts to obtain complete copies of the Veteran's service personnel records and service treatment records for his period of service in 1991 must be made.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

VA examinations for the Veteran's claimed disabilities also appear warranted based on the evidence of record.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Contact the Veteran and request him to provide complete copies of all service treatment records and service personnel records in his possession for all periods of service.  Specifically, request him to provide a copy of the DD 215 which was apparently issued with respect to his period of service from February 1991 to September 1991.  

2.  Make an additional attempt to obtain the Veteran's available outstanding service treatment records from his service from February 1991 to September 1991 along with a copy of the DD 215 issued with respect to this period of service if the Veteran is unable to provide such documentation.  The extent of the efforts to obtain such records should be documented in the claims files if the requested records are not obtained. 

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of any porphyria cutanea tarda currently present or present at any time during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to any porphyria cutanea tarda that has been present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's exposure to Agent Orange during his Vietnam service or is otherwise etiologically related to his active service.

The rationale for each opinion expressed must also be provided.

4.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed liver disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify each liver disorder currently present or present at any time during the pendency of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's exposure to Agent Orange during his service in Vietnam or is otherwise related to his active service.

The rationale for each opinion expressed must also be provided.

5.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the claimed residuals of the chemical burns.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify any residuals of chemical burns that have been present during the period of the claim and provide an opinion as to whether there is a 50 percent or better probability that such residuals are related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.

6.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed left knee disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should indicated whether there is a 50 percent or better probability that that the Veteran's left knee arthritis, resulting in the knee replacement, is etiologically related to his active service, to his exposure to Agent Orange in Vietnam and an injury during active service from February to September 1991.  

The rationale for each opinion expressed must also be provided.

7.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for an examination. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claims. 


8.  The RO or the AMC should also undertake any other development it determines to be warranted. 

9.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


